Hatch, J. (dissenting):
• The defendants had a contract for putting in the steam heating apparatus in the basement of public school building No. 10?, and at the time when the injury which is the basis of this action was sustained had been at work at the building for two weeks. There was a double door in the basement which led into an alleyway; the latter connected with the playground attached to the school and formed a part of it. These doors extended partially,below the surface of the alleyway to- the bottom of the basement and partially above it, being divided at about, the center.. The doors had been used by the servants of the defendants, from time to time, for the purpose -of taking in material used in the construction of the work, and their contiguity and location to the alleyway and playground was apparent upon mere inspection. The doors'were usually kept locked by the janitor of the building, and whenever the defendants desired to use the door they applied to the janitor to unlock it or to furnish the key, if the same had not been left in the lock, - .The fastening of the door was upon, the insidfe. During the time that the defendants Were at work in the basement the school was-in session and the children in attendance thereon passed, through this alleyway to reach the playground and enter the building. Upon the morning of the accident the janitor had locked the doór, and at .-about ten o’clock in the forenoon the defendants opened the same for the purpose of. receiving some material necessary for the prosecution of' the work. After thus making use of the- doorway the -defendants’ foreman directed one of the workmen to close and lock the door; this direction was not obeyed; only-one side was fastened, -the other side being left slightly ajar, It remained in this condition ■until about' one o’clock, when plaintiff’s intestate, a boy about six •years old, and an attendant upon the school, was in the alleyway waiting for an opportunity to enter the building in his turn, with -the other children, when he leaned against the door, the same gave way and he was precipitated into the basement, receiving injuries ■from which he subsequently died. The foregoing facts the jury were fairly authorized to find from the evidence offered. The •defendants gave no evidence, and the question raised upon this ^appeal is whether the facts are sufficient, as matter of law," to -support the verdict which was rendered.
*607I think the jury were authorized to find that the defendants knew, or, in the exercise of reasonable care,- ought to have known, the purpose for which the alleyway w&s used and the necessity which existed for keeping the door locked. They had made use of the door before this time; they had usually found it locked, and applied to the janitor for the key when they did not find it in the door. The fact was open and patent that the alleyway was a passageway to the school building, and formed a part of the playground. The school was in session, and the children passed through the alleyway in large numbers, and the defendants’ .foreman knew that the door ought to be kept locked for some purpose. I think it was for the jury to say -whether or not the foreman knew that it was necessary to be kept locked for the protection of the children, or, if he did not so know, that in the exercise of reasonable care he ought to have known. This, was a public school building; hundreds of children attended it daily. Our common knowledge is that children make ■use of the playground. They did in this case. The relation which the door occupied to this place was open and apparent, and a person making use of it could not escape such knowledge .except he closed his eyes. Under such circumstances it needs no argument to demonstrate that leaving this door unlocked created a trap, made it a dangerous place, and invited just such an accident as happened. This place was perfectly safe when the door was locked; it was safe upon this morning, until the defendants interfered with it for their own purposes. Having knowledge of the conditions and surroundings, and of the fact that the door was kept locked, a duty was imposed upon the defendants to see that no act of theirs changed this place from one of safety into one of danger. The principle which governs the case is not other or different from that which determined the liability in the Beck Case (68 N. Y. 283), as it seems to me clear that the defendants were chargeable with notice of the purpose for which the alleyway was used, and of the necessity which existed to firmly secure the door.
For these reasons I am unable to agree with my associates in the conclusion reached by them.
Judgment and order reversed and new trial granted, costs to abide the event.